                                             Case 5:20-cv-06615-LHK Document 25 Filed 01/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        YZ PRODUCTIONS, INC.,                             Case No. 20-CV-06615-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           CASE MANAGEMENT ORDER AND
                                                                                              ADR REFERRAL
                                  14              v.

                                  15        REDBUBBLE, INC.,
                                  16                     Defendant.

                                  17

                                  18           The parties filed a joint case management statement (“JCMS”) on December 30, 2020.
                                  19   ECF No. 24. The JCMS jointly proposes a case schedule. Having considered that joint proposal,
                                  20   the Court sets the following case schedule. Id. at 9. Moreover, the Court refers the parties to a
                                  21   settlement conference with United States Magistrate Judge Virginia K. DeMarchi to be completed
                                  22   by April 5, 2021. The parties shall file a stipulation of dismissal or joint settlement status report by
                                  23   April 14, 2021.
                                  24           Lastly, the Court continues the January 6, 2021 case management conference to April 21,
                                  25   2021. The parties shall include the joint settlement status report in their JCMS due April 14, 2021.
                                  26   //
                                  27
                                                                                          1
                                  28
                                       Case No. 20-CV-06615-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-06615-LHK Document 25 Filed 01/04/21 Page 2 of 2




                                   1
                                         Scheduled Event                                         Date
                                   2
                                         Last Day to Amend the Pleadings/Add Parties             March 14, 2021
                                   3
                                         Deadline to Complete Settlement Conference with         April 5, 2021
                                   4     United States Magistrate Judge

                                   5     Deadline to File Stipulation of Dismissal or Joint      April 14, 2021
                                         Case Management Statement with Joint Settlement
                                   6     Status Report

                                   7     Further Case Management Conference                      April 21, 2021 at 2:00 p.m.
                                         Deadline to Identify Experts on Issues on Which         September 10, 2021
                                   8
                                         Party Bears Burden
                                   9     Close of Fact Discovery                                 October 8, 2021
                                  10     Opening Expert Reports                                  November 12, 2021

                                  11     Rebuttal Expert Reports                                 December 17, 2021
                                         Close of Expert Discovery                               January 21, 2022
                                  12
Northern District of California
 United States District Court




                                         Last Day to File Dispositive Motions                    February 11, 2022
                                  13     (one per side in the entire case) (oppositions due 4
                                         weeks after filing; replies due 2 weeks after
                                  14
                                         oppositions)
                                  15     Hearing on Dispositive Motions                          April 14, 2022 at 1:30 p.m.
                                  16     Final Pretrial Conference                               July 14, 2022 at 1:30 p.m.

                                  17     Jury Trial                                              August 15, 2022 at 9:00 a.m.
                                         Length of Trial                                         5 days
                                  18

                                  19
                                       IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: January 4, 2021
                                  22
                                                                                        ______________________________________
                                  23                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  24

                                  25

                                  26

                                  27
                                                                                         2
                                  28
                                       Case No. 20-CV-06615-LHK
                                       CASE MANAGEMENT ORDER
